Citation Nr: 1647568	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for generalized anxiety disorder (GAD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This claim was previously before the Board in January 2012.  The Board denied the Veteran's increased rating claim and remanded a claim for a total disability rating based on individual unemployability (TDIU) for further development.  The Veteran appealed the Board's 2012 denial for a rating in excess of 30 percent for the service-connected GAD to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted the parties' Joint Motion for a Partial Remand (JMPR) which vacated the Board's decision and remanded the matter to the Board for adequate reasons and bases.

In January 2013, the case returned to the Board, and it was remanded for a videoconference hearing at the Veteran's request. The Board held the hearing in May 2015, and the Veteran and his wife provided testimony.  A complete transcript of the hearing is of record.  

The matter was then returned to the Board in September 2015, at which time the Board denied the Veteran's claim for a rating in excess of 30 percent for the service-connected GAD.  The Veteran appealed the decision to the Court and in April 2016, pursuant to another JMPR, the Court vacated the Board's decision and remanded the matter to the Board for adequate reasons and bases. 

In September 2016, the Veteran's attorney submitted a brief, along with additional medical evidence and evidence from the Veteran's prior employer, and waived RO consideration. 

The RO has not yet adjudicated the issue of TDIU per the Board's January 2012 remand.  Because it is still under the RO's jurisdiction and undergoing additional development, the Board will not take jurisdiction over TDIU.  It is thus REFERRED to the RO to proceed with adjudication.  
FINDING OF FACT

For the entire period on appeal, the Veteran's GAD has been manifested by appropriate affect and appearance, normal thought content and processes, intact judgment and insight, excessive worry, alcohol addiction (currently in remission), chronic sleep impairment, and irritability, but not by symptoms comparable to panic attacks, suicidal or homicidal ideation, plans/intent to harm himself or others, impaired communication, delusions, disorientation to time, place, or people, or grossly inappropriate behavior, among other symptoms.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected GAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In this case, the Veteran is seeking an increased rating in excess of 30 percent for generalized anxiety disorder (GAD), which is rated under the general rating formula for mental disorders.  A 30 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  30 C.F.R. § 4.130, Diagnostic Code 9400. 

A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in May 2011, and has remained pending since that time, the claim is governed by DSM-IV.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16.  In this case, however, DSM-IV was in use at the time certain medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Increased Rating Claim Analysis

The Veteran contends that he is entitled to a 70 percent rating at minimum for his GAD.  Specifically, during the May 2015 Board hearing, the Veteran testified that his anxiety disorder and related alcohol abuse negatively impacted his work and family.  For example, the Veteran testified that his disability caused him and his wife to separate for one year.  Additionally, he reportedly had a problematic relationship with his supervisor at the Department of Motor Vehicles and problems concentrating on his work, despite receiving regular employment counseling.  He worked at the Department of Motor Vehicles from 1997 to 2009, when he retired, reportedly because of his anxiety symptoms and the issues he had with his supervisor.  

Presently, the Veteran testified that he experiences forgetfulness, sleep issues, daytime fatigue, nervousness, thoughts about death, fear of crowds, memory and concentration problems, and social isolation.  He rarely engages in social activities, like going to the movies, but will garden and visit with family.  The Veteran's wife also testified that the Veteran is irritable, depressed, and socially-isolated.  She noted that, due to his past drinking problem and present mental health issues, he was denied life insurance. 

The Veteran was afforded a VA examination in January 2007.  The examiner noted that the Veteran had been continuously employed throughout his life, although he held many jobs, and that his psychiatric disability caused minimal impairment of work. The Veteran reported having good relationships with his wife, children, siblings, and friends.  In light of the record and the Veteran's statements, the examiner opined that there was no evidence of social impairment. The examiner noted that the Veteran reportedly drank two cases of beer per week and opined that it was strongly suspected that this was to treat his anxiety. 

A mental status examination revealed symptoms of compulsive behavior, excessive worrying, dislike of crowds, poor sleep, poor concentration, and feelings of hopelessness and helplessness.   There was no evidence of cognitive impairment or decline, speech impediment, moodiness or emotionality, paranoia, auditory or visual hallucinations, or homicidal or suicidal ideation.  The Veteran stated that his temper was controlled and denied ever being aggressive or destructive.  The examiner observed that there was no significant impairment in memory but that the Veteran admitted that he had no problem focusing and staying focused at his job.  He also stated that he experienced loss of interest in previously rewarding activities. The examiner diagnosed the Veteran with generalized anxiety disorder, and questionable alcohol dependence, and concluded that the Veteran continued to meet the criteria for a diagnosis of generalized anxiety disorder, but that his anxiety was less disabling now than it had been in the past, and that he was slightly impaired in his overall functioning with a history of sleep disturbance and episodes of anxiety.  The Veteran was assigned a GAF score of 75.

The Veteran's VA medical records from September 2005 to August 2016 are associated with the record.  In January 2007, he presented for an initial psychology consultation.  He reported anxiety, obsessive thoughts, chronic sleep impairment, heavy drinking, and irritability, but denied hallucinations, paranoia, psychosis, panic attacks, and engaging in physical abuse.  The examiner noted that the Veteran likely used alcohol to self-medicate and the Veteran was aware that his behavior was destructive.   Records from February 2008 show a negative depression screening.  The Veteran responded "not at all" when asked how often he had been bothered by little interest in doing things and feeling down, depressed, or hopeless in the last two weeks.  A March 2008 alcohol screening was positive.  He answered "daily or almost daily" when asked how often he had six or more drinks on one occasion in the past year.  

In March 2008, the Veteran submitted a substantive appeal for his GAD claim.  On the form, he stated that he disagreed with the examiner's characterization of his relationship with his wife, noting that he wished he had a good relationship with her.  He also stated that his GAD caused headaches, constant sleep difficulties, forgetfulness, and outbursts of anger with his wife and supervisor.  

Records from the Veteran's employment with the Department of Motor Vehicles are associated with the file and document seven instances between 2000 and 2009 where the Veteran was disciplined for inappropriate behavior, use of sick leave, or poor work performance.  For example, in January 2008, the Veteran was reprimanded for reporting to work late and attempting to use vacation leave without permission.  An April 2009 letter reprimanded the Veteran for his error rate and noted that the Veteran had similar errors "on numerous occasions," which had previously been addressed.  

The Veteran presented for mental health treatment in December 2009.  He underwent a behavioral health suicidal risk assessment and denied past suicide attempts, thoughts of self-harm in the last 30 days, and suicidal plans and intent.  His risk level was determined minimal and inconsequential.  The Veteran was assessed as anxious, angry, friendly, and intelligent.  He had appropriate affect and was not depressed, and was diagnosed with a severe anxiety state.  

The Veteran was afforded another VA mental health examination in December 2010.  He reported experiencing excessive worry, obsessive behavior in the form of repeatedly checking his door to ensure that it was locked, feeling down, difficulty sleeping, and discomfort in crowds.  A mental status examination revealed unremarkable psychomotor activity, clear and coherent speech, cooperative and attentive attitude, appropriate affect, euthymic mood, orientation to person, time, and place, unremarkable thought processes and thought content, intact judgment and insight, and mild memory impairment, but no evidence of hallucinations or delusions.  The Veteran denied grossly inappropriate behavior, but indicated that his verbal anger and language could be inappropriate.  He also denied panic attacks and suicidal ideation, but admitted to having intermittent thoughts about harming others.  It was noted that he had good impulse control and no episodes of violence. 

The Veteran was diagnosed with generalized anxiety disorder, and was assigned a GAF score of 67.  The examiner opined that there was not total occupational and social impairment, but noted there were deficiencies in the following areas: judgment, due to occasional outbursts of verbal anger; thinking, due to obsessive behaviors as well as occasional homicidal thoughts and frequent worry; family relations, due to occasional verbal outbursts; work, due to having a counselor mediate his disputes with his supervisor; mood, due to daily worrying, frequent anger, and an occasional "down" mood; and school, due to feeling nervous and afraid around crowds. 

From October 2010 to March 2012, VA treatment records show that the Veteran complained of tiredness and stress but denied depression and suicidal ideation.  He was also described as "pleasant" at several of the visits.  

In September 2013, the Veteran switched VA psychiatrists and presented for a mental health assessment.  He reported being concerned about intermittent anxiety, insomnia, and alcohol.  A mental status examination revealed an alert behavior, orientation to person, place, and time, normal speech, okay mood, full affect, and an organized, logical, and goal-directed thought process.   There was no evidence of suicidal ideation, homicidal ideation, and plans/intent to harm others.  The Veteran was diagnosed with alcohol use disorder and insomnia.  Subsequent mental health treatment records from November 2013, May 2014, June 2014, October 2014, January 2015, July 2015, and November 2015 show that the Veteran was alert, oriented to time, place, and person, organized, logical, goal-directed, sober, and had a good or alright mood, normal speech, normal thought content, and full affect.  He also denied delusions, suicidal and homicidal ideation, and plans/intent to harm himself or others at each visit. 

In February 2016, the Veteran switched VA psychiatrists and underwent an initial mental health evaluation.  The Veteran reported experiencing excessive worry, social isolation, crowd avoidance, irritability, rapid mood changes, road rage, chronic insomnia, vivid dreams, and an occasional depressed mood.  He denied present and past suicidal ideation or plans and he denied mental health hospital admissions.  He stated that he attempts to keep himself busy, and enjoys gardening, caring for animals, and listening to music.  While he has the occasional argument with his wife, the Veteran reported that they generally get along well.  The Veteran also reported that he often feels better when the sun is shining, particularly in the fall and winter seasons.  The psychiatrist noted that the Veteran had a history of various diagnoses, including depression, anxiety, and posttraumatic stress disorder (PTSD), although the Veteran denied exposure to trauma in service.  A mental status examination revealed a well-dressed appearance, pleasant behavior, euthymic mood with some signs of anxiousness and irritability, and coherent and insightful thoughts.  There was no evidence of suicidal ideation, homicidal ideation, or psychosis.  The psychiatrist diagnosed the Veteran with generalized anxiety disorder, alcohol use disorder in remission, and mild seasonal affective disorder.

The Veteran presented for a VA mental health follow-up visit in May 2016.  He reported doing fairly well, but still experiencing excessive worry, social isolation, crowd avoidance, irritability, chronic insomnia, and occasional depression.  He denied suicidal ideation.  A mental status examination revealed a neat appearance, pleasant behavior, good mood, superficially euthymic and moderately-constricted affect, and coherent and insightful thoughts.  There was no evidence of suicidal ideation, homicidal ideation, or psychosis.  

The Veteran also underwent several private vocational evaluations that contain relevant evidence for his GAD claim, the first of which took place in May 2015.  The evaluation was conducted by an impartial vocational expert and certified rehabilitation counselor, R.G.  Prior to rendering an opinion, R.G. reviewed the Veteran's VA claims file in its entirety and conducted a telephone interview.  During this interview, the Veteran reported that he was transferred from a clerical position to a position that involved sending boxes to the mailroom during his employment tenure with the Department of Motor Vehicles.  At no point did his duties include working with the public.  When describing his work performance, the Veteran stated that he always did well on performance reviews except for negative remarks about mistakes and inappropriate use of leave.  He further stated that he had no difficulty arriving to work on time but would occasionally get so frustrated at work that he would leave early to speak with his counselor. 

R.G. wrote that the Veteran's records demonstrate a long-standing and intermittent history of generalized anxiety disorder, symptoms of which included difficulty staying asleep, getting along with supervisors, managing his anger, depression, anxiety, excessive worry, discomfort in crowds, and obsessive thoughts and behaviors.  Although the Veteran proved he was capable of remaining employed, R.G. wrote that he had significant assistance in maintaining his employment including regular meetings with an employment counselor.  Despite this assistance, the Veteran maintained that he had varying degrees of difficulty with all three of his supervisors.  She concluded that it is at least as likely as not that his service-connected disabilities have prevented him from securing and maintaining substantially gainful employment since at least 1997, when he began working for the Department of Motor Vehicles.  She supported this conclusion with evidence that the Veteran had assistance getting an interview for the job, assistance from an employment coach, and access to resources generally not available to the public. 

The Veteran underwent another vocational assessment in July 2016, which was conducted by Dr. K.M., a licensed psychologist and health services provider in psychology.  Prior to rendering an opinion, Dr. K.M. reviewed the Veteran's VA claims file in its entirety and conducted a telephone interview.  Dr. K.M. concluded that the Veteran's GAD resulted in severe limitations on his work, school, social, and family functioning, and very negatively impacted his thinking and mood.  He opined that the Veteran has been unemployable since October 2006 solely due to his GAD.

In support of these conclusions, Dr. K.M. addressed the January 2007 VA examination report and criticized that the VA examiner did not address the Veteran's three-year separation from his wife from 1990 to 1993.  Dr. K.M. also criticized the December 2010 examiner for assigning the Veteran a GAF score of 67, which he stated was "a tremendous understatement of this veteran's functional difficulties overall and the amount of external support and effort it took to maintain him in what has been described as de facto sheltered employment, ending finally with the menial task of assembling boxes."  He noted that the Veteran's career plans of becoming a teacher were derailed by his service-connected anxiety because he could not handle public speaking or being in a crowd.  Consequently, the Veteran did not continue his college education beyond his Associate's degree, which he had obtained prior to service.  

The Board notes that the Veteran has a history of various diagnoses, including alcohol use disorder, GAD, and depression, but the Board accounted for all mental health symptoms when rendering an opinion. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the entire period on appeal.  In making this determination, the Board heavily relied on the Veteran's numerous and detailed VA mental health visits, which demonstrated the following symptoms: generally satisfactory functioning; normal thought content and processes; intact judgment; appropriate affect and appearance; unremarkable psychomotor activity; chronic sleep impairment; alcohol addiction that is in remission; irritability; angry outbursts; difficulty adapting to stressful circumstances, like dealing with a supervisor, work guidelines, or crowds; and difficulty establishing and maintaining social and work relationships.  The Board notes that it also relied on the specific factual findings in the VA examination reports rather than the assigned GAF scores, particularly to the extent they were supported by the Veteran's statements and VA mental health records. 

While the Veteran experienced difficulty adapting to stressful circumstances and difficulty establishing and maintaining social and work relationships, factors that warrant higher ratings, the majority of the Veteran's symptoms justify a 30 percent rating only.  In other words, while some symptoms comparable to a higher rating are shown, the Board must consider whether the overall symptoms and impairment approximate that higher rating, or a lower rating.  Here, the Board finds the overall impairment shown, based on the Veteran's statements and the medical records, does not approximate the higher ratings.  The record does not show symptoms comparable to impaired or circumstantial speech or thought, flattened affect, impaired judgment, difficulty understanding complex commands, more than a mildly impaired memory, panic attacks or similar symptoms, impaired impulse control, neglect of appearance and hygiene, disorientation to person, place, or time, suicidal ideation, homicidal ideation, grossly inappropriate behavior, delusions or hallucinations, an intermittent ability to perform activities of daily living, or an instability to establish and maintain effective relationships, symptoms that would warrant a 50 percent or higher rating.  Although the Veteran reported having intermittent thoughts about harming others at the December 2010 VA examination, the wealth of VA mental health treatment records show that he denied suicidal ideation, homicidal ideation, and plans/intent to harm others or himself.  

The Board considered the Veteran's history of alcohol abuse and its reported effect on his functioning.  The Veteran's regular mental health visits show that he had generally satisfactory functioning and was pleasant during evaluations.  The evidence also shows he maintained a job with the same organization for 12 years, albeit with the help of an employment counselor.  He only had seven documented personnel actions in 12 years, three of which took place from 2005 to 2009.   Notably, during the May 2015 vocational assessment, the Veteran reported that he always did well on performance reviews.  He further stated that he had no difficulty arriving to work on time but would occasionally get so frustrated at work that he would leave early to speak with his counselor.  This evidence indicates an occasional decrease in work efficiency and intermittent inability in occupational tasks, and no worse. 

Additionally, the Veteran testified that he maintains a good relationship with his wife with occasional periods of marital trouble and engages in activities that interest him, like gardening and caring for animals.  He has never experienced panic attacks or similar symptoms, has normal speech, thoughts, appearance, and judgment, is able to function independently, and has never posed a danger to himself or to others.  He also enjoys some social activities, as the outpatient records note he goes to clubs or parties (2007), socializing with at least one friend (2010), going to casinos with his wife (2010), and enjoying his birthday party (2014).  He continues to have good family relationships, as he reported in 2016 that his three children and six grandchildren had all gotten together for the Thanksgiving holiday; he did not report any difficulties during this gathering.  Such a demonstrated ability to engage in social activities, some of which arguably take place in crowds such as a casino, is simply inconsistent with the social impairment contemplated by a higher rating.  For these reasons, the Board finds that the Veteran is not entitled to a 50 percent disability rating or higher, despite his past substance abuse. 

The Board considered the Veteran's arguments made in the September 2016 appellate brief.  Specifically, the Veteran's counsel argued that "the Veteran experienced obsessive thinking and rituals, near-constant depression and anxiety, impaired impulse control, and difficulty in adapting to stressful circumstances, such as a work environment, all of which are specifically listed under the 70-percent schedular rating criteria for generalized anxiety disorder."  The Board does not agree with these characterizations of the Veteran's symptoms. 

 First, the evidence does not show that the Veteran experienced, during any period on appeal, near-continuous panic/depression affecting independent, appropriate, or effective function.  Rather, VA mental health records and Veteran's testimony demonstrate that the Veteran had an appropriate appearance, pleasant behavior, normal thought content and processes, and intact judgment.  While medical records show that the Veteran experienced excessive worry, anxiety, and some depression, there is no evidence that the Veteran was unable to function appropriately or independently.  

Second, the evidence does show that the Veteran has complained of obsessive behaviors such as checking the door repeatedly to ensure that it is locked or excessive worry that makes it difficult to sleep.  He reported being tired and anxious, and that this affected his ability to concentrate at work.  The evidence does not show, however, that the Veteran ever engaged in obsessional rituals to such an extent that it interferes with his routine activities, as demonstrated by his generally satisfactory functioning, ability to drive, his ability to maintain a job for 12 years, visiting with family, caring for animals, and gardening. 

Third, the evidence shows that the Veteran once reported he had occasional thoughts about harming others, but had no plans or intent.  He also has reported experiencing angry outbursts.  The overwhelming majority of his records, however, over more than a decade, reflect that he denied intent/plans to harm himself and others, and that he had a pleasant behavior, logical thought processes, and normal thought content.  Thus, the evidence does not show that the Veteran experiences impaired impulse control, such as unprovoked irritability with periods of violence, which would warrant a 70 percent rating.  

The Board also considered the May 2015 and July 2016 vocational assessments, and the conclusions that the Veteran's GAD severely limited his work, school, social, and family functioning.  The Board finds, however, that the Veteran's VA mental health records and VA examinations are more probative in determining the severity of the Veteran's mental health symptoms than the two vocational assessments.  The mental health treatment records are contemporaneous medical records that more accurately reflect the Veteran's symptoms at the time and were written by mental health professionals who regularly treated the Veteran.  These outpatient records, along with the VA examinations, are more probative in that they were based on an the Veteran's symptomatology and statements, and clinical observations of him.  Those notations, made contemporaneously and based on the Veteran's statements to mental health professionals as to his symptoms and impairment, are a far more accurate reflection of his mental health condition than statements made many years later, after a telephone interview.  It is possible that with the years that have passed, the Veteran does not recall exactly what his symptoms were in any given year, so he may not have accurately reported his history to the vocational experts - not through any purpose of deception, but simply due to the passage of time.  Therefore, the contemporaneous records are a far more accurate reflection of his symptoms over the more than a decade that this appeal encompasses.   

Although Dr. K.M. criticized the January 2007 examination report for its failure to address the Veteran's separation with his wife from 1990 to 1993, the Board finds that this criticism does not affect report's probative value.  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While the fact that he and his wife have intermittently experienced marital troubles is relevant, the fact that there was a period of separation many years before the appeal period is not probative to the status of their relationship during this time.  The Board has fully discussed above the statements from the Veteran as to his marital relationship he gave to VA examiners.  Additionally, to the extent that Dr. K.M. criticized the VA December 2010 examination report for its GAF score, again, the examination report's factual findings are more probative than the GAF scores, particularly as they were consistent with the mental health treatment records and the lay statements, and the Board has not used the GAF score in any determinative fashion herein.  

After consideration of all of the evidence, the Board finds that the Veteran's GAD does not warrant a rating in excess of 30 percent. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of anxiety, sleep impairment, social isolation, obsessive thoughts and behaviors, and irritability are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case. See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in December 2006, June 2008, and April 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There were no suggestions in the two prior JMPR's that there were any deficiencies in this case.

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, private vocational assessments, and VA medical records.  There were no suggestions in the two prior JMPR's that there was any additional relevant evidence outstanding that the Veteran wanted VA to obtain, and none was noted in the attorney's 2016 brief to the Board.  

The Veteran was also afforded a VA examination to assist in determining the severity of his mental disorder in January 2007 and December 2010.  The examinations were adequate because they were performed by appropriate medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

The Board notes that the most recent examination took place in 2010. The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Although the Veteran has made statements that his anxiety disorder is deserves a higher rating, VA treatment records do not reveal any worsening and discuss a disability of a comparable level as the 2010 examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a Veteran was entitled to a new examination because two years had passed since his last VA examination and he contended his disability had increased in severity).  The Board has reviewed the more recent outpatient mental health records, which show routine, periodic follow-up visits, with no complaints or findings that suggest his mental health condition has worsened since the 2010 VA examination.  The Board thus finds there is no duty to provide another examination or a medical opinion.

Additionally, the Veteran provided testimony to the Board in May 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to his symptomatology when appropriate.  The hearing focused on the elements necessary to substantiate his claim and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  There was no suggestion in either JMPR that there was a deficiency in the hearing.

Finally, all due process considerations have been met.  Although new evidence was submitted by the Veteran's counsel following the Court's April 2016 remand, he waived initial consideration by the RO.  Thus, VA's duties to notify and assist have been met. 


ORDER

Entitlement to a rating in excess of 30 percent rating for the service-connected GAD is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


